Fourth Court of Appeals
                                          San Antonio, Texas
                                              November 25, 2020

                                             No. 04-20-00514-CV

       IN RE CNOOC ENERGY U.S.A. LLC, Jamestown Resources, LLC, Larchmont
                     Resources, LLC, and Pelican Energy, LLC

                                       Original Mandamus Proceeding 1

                                                     ORDER

        Relators’ November 12, 2020 unopposed motion to dismiss this petition is GRANTED.
This petition is dismissed without prejudice to Relators refiling their petition in this court. Costs
of court for this petition are taxed against the party that incurred them.

         It is so ORDERED on November 25, 2020.



                                                                        _____________________________
                                                                        Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2020.

                                                                        _____________________________
                                                                        Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2016CI22093, styled In the Interest of Chesapeake Eagle Ford Royalty
Litigation, and its associated cases, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable
Cathleen M. Stryker presiding.